          Case 1:19-cr-00818-PGG Document 58 Filed 10/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                                  ORDER

ALEXANDER MELO, JAVIER JANIEL,                                     19 Cr. 818 (PGG)
FRANMY LUNA, and JUAN PERALTA,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously scheduled

for October 9, 2020 is adjourned to November 9, 2020 at 10:30 a.m.

               Upon the application of the United States of America, by and through Assistant

United States Attorney Celia Cohen, and with the consent of Alexander Melo, Javier Janiel,

Franmy Luna, and Juan Peralta, by and through their respective counsel, Aaron Mysliwiec,

Evans Prieston, Deborah Colson, and Michael Sporn, it is hereby ORDERED that the time from

October 9, 2020 through November 9, 2020 is excluded under the Speedy Trial Act, Title 18,

United States Code, Section 3161(h)(7)(A). The Court finds that the granting of such a

continuance serves the ends of justice and outweighs the best interests of the public and the

defendants in a speedy trial, because it will allow the parties to continue plea negotiations and,

when those discussions are resolved, schedule a change of plea hearing.

Dated: New York, New York
       October 6, 2020
